BURGESS, P. J.
The defendants were informed against by the prosecuting attorney of Pemiscot county and charged with murder in the first degree for shooting and killing, with malice and deliberation, one D. M. Malone, at said county, on the 22nd day of May, 1903.
On the twenty-second day of December, 1904, defendants were put upon their trial in said court for murder in the second degree, and all found guilty of that offense, and the punishment of each fixed by the jury at fifteen years’ imprisonment in the penitentiary. They appeal.
Defendants are not represented in this court. No bill of exceptions was filed in the cause, so that there is nothing before us for review except the record proper, and finding no error in it which would justify a reversal of the judgment, it should be affirmed. It is so ordered.
All concur.